Citation Nr: 0810728	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent disabling for right knee post medial meniscectomy 
with degenerative joint disease (DJD) from July 15, 2002 to 
July 30, 2004.

2.  Entitlement to a disability rating in excess of 30 
percent disabling for right knee total knee arthroplasty 
(TKA), as of September 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to November 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2003 from the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, which in part denied a rating in excess 
of 10 percent disabling for the veteran's right knee 
disorder.  In July 2005, the Board remanded this matter for 
further development.

While the matter was pending, the RO in a September 2006 
rating decision granted a temporary total rating from July 
30, 2004 to August 31, 2005, with a 30 percent rating 
assigned as of September 1, 2005.  The 10 percent rating 
remained in effect prior to July 30, 2004.  The Board has 
recharacterized these issues to reflect this increased rating 
which remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993)..  

The appeal of the issue of entitlement to a disability rating 
in excess of 30 percent disabling for TKA residuals as of 
September 1, 2005 is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

For the period from July 15, 2002 to July 30, 2004, the 
veteran's right knee arthritis is shown to result in pain 
with occasional exacerbating episodes, but generally without 
evidence of laxity, instability or dislocations and 
noncompensable ranges of motion shown throughout, with the 
most recent ranges shown in February 2004 and May 2004 VA 
examinations of 0 to 125 degrees and 0 to 110 degrees.




CONCLUSION OF LAW

The criteria for a 20 percent rating for arthritis of the 
right knee have been met from July 15, 2002 to July 30, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in July 2002.  The RO adjudicated it in February 
2003.  In this case, the VA's duty to notify was satisfied 
subsequent to the initial AOJ decisions by way of a letter(s) 
sent to the appellant in April 2003.  Additional letters were 
sent in August 2005 and April 2006.  The letters provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection and for an 
increased rating, which included notice of the requirements 
to prevail on these types of claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant so that VA 
could help by getting that evidence.  Although the notice 
letters were not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in December 2006 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  In this case the April 
2006 letter specifically advised the veteran to refer to 
previous rating decisions, statements of the case and/or 
supplemental statements of the case for specific evidence.  
This letter also told the veteran that he should submit 
evidence showing his service-connected disability had gotten 
worse, and told him to send recent medical records preferably 
within the past 12 months.  It informed him more specifically 
that his disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  This letter also provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private records were 
obtained and associated with the claims folder.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes VA examinations reports, including the most recent 
ones from February 2004 and May 2004.     

In summary, the duties imposed on the VA to notify and assist 
have been considered and satisfied.  Through notices of the 
RO and the AMC, the claimant has been notified and made aware 
of the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2007), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the United States Court of Appeals of Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Service connection for a right knee disorder was granted by 
the RO in April 1991, and an initial noncompensable rating 
was assigned.  He filed this claim on appeal on July 15, 
2002.  The rating on appeal in part assigned an increased 10 
percent rating for the right knee disorder from July 15, 2002 
to July 30, 2004.  The veteran appealed the determination.

Among the evidence pertinent to the appeal were private 
treatment records reflecting that during 2001 he had problems 
with numbness in his thighs as well as edema shown to be do 
to other medical problems besides his right knee arthritis.  
Treatment for right knee problems were also documented in 
2001.  In April 2001, he was noted to have been taking Medrol 
for multiple arthritic complaints including his right knee 
but had to stop taking this due to it causing headaches.  His 
knee symptoms were noted to have gone away while he was on 
Medrol but came back after he stopped.  He was switched to 
Celebrex and by May 2001 he was said to be doing well with 
Celebrex and his knees did not bother him at all.  A July 
2001 X-ray study revealed moderate severity of DJD of the 
right knee with greatest involvement in the medial 
compartment.  A July 2001 record gave a history of 
arthroscopic surgery on the knee, but did not specify which 
one.  In July 2001 the veteran was seen for bilateral knee 
pain with a history of medial meniscectomies in 1971 with 
progressive knee pain over the past 10 years.  X-rays 
revealed medial joint collapse.  The veteran worked as an 
aircraft mechanic which involved climbing stairs and ladders, 
and he had severe pain at the end of the day.  Physical 
examination revealed the right knee to have a skin lesion 
which he had known about over the medial joint line.  He had 
negative patellar apprehension and significant pain over the 
medial joint line.  The assessment was DJD medial joint line.  
An August 2001 record revealed treatment for other medical 
problems but physical examination of the musculoskeletal 
system revealed no frequent swelling, stiffness or weakness.  
The knees were not specifically mentioned.   

In early November 2001 complaints regarding the left knee 
were addressed and he was approved for a series of 
injections.  However two subsequent records from November 
2001 revealed the veteran underwent 3 injections of Synvisc 
for osteoarthritis of the right knee.  The record from the 
second injection revealed minimal complaints other than 
continued knee pain.  The record discussing the third 
injection to the right knee revealed him to have tolerated 
the previous 2 without difficulty and that his pain was 
decreasing.  He had no effusion, erythema or drainage from 
the previous injection site.  His range of motion was 0 to 95 
degrees and quadricep strength was 4/5.  He continued with 
medial joint pain and pain with all activities.  The 
assessment was osteoarthritis of the right knee.  A June 2002 
follow-up for multiple problems revealed complaints of DJD in 
the knees that required surgery in the past.  No significant 
findings regarding the right knee were reported except that 
all extremities showed no clubbing, cyanosis or edema.  

The report of a January 2003 VA examination of the veteran's 
right knee as well as left knee, noted complaints of knee 
problems since 1971, when he was diagnosed with torn medial 
meniscus and underwent surgery on the right knee in 1971 with 
mensicectomy of the right knee.  He got better over time but 
started to return over the past 5 to 10 years with daily pain 
and stiffness and limitations with weightbearing activity.  
He denied any history of dislocation or rheumatoid arthritis.  
He was not taking any oral medications for his knee.  He also 
was not using any orthotic brace or assistive devices.  He 
complained of limitations because of his knee condition on 
weightbearing activities.  He could not run and was limited 
in walking.  He could not squat or kneel.  He had 
difficulties performing his duties as an aircraft mechanic.  
On physical examination he was afebrile.  His vital signs 
were stable.  He walked with a slight antalgic gait.  He used 
no assistive devices and wore no orthotics or braces.  There 
was no obvious deformity and there was a trace effusion for 
the right knee.  He had full extension at 0 degrees and had 
flexion of greater than 140 degrees.  There was no 
significant laxity or instability of the right knee 
appreciated.  There was slight pain with range of motion at 
the end points.  X-rays were pending.  The diagnosis was 
chronic bilateral knee pain and synovitis status post 
orthoscopic debridement and prior meniscectomies.  He 
probably had secondary arthritis, but X-ray confirmation was 
necessary.  The examiner opined that the veteran can go 
through periods of flareup which may alter the strength and 
coordination or range of motion.  How often such flareups 
occurred was impossible to say with any degree of medical 
certainty.  The addendum revealed that X-ray examination 
showed marked degenerative arthritic change of the right 
knee.  

Private treatment records from 2003 primarily deal with 
treatment for left knee problems with a left TKA done in 
October 2003 with recovery through January 2004.  However 
some of the records address bilateral knee complaints 
including the right knee.  A March 2003 record addressing 
bilateral knee pain revealed complaints of problems climbing 
steps and even slight inclines bothered his knee.  He said he 
was progressively worse since he had surgery in 2001.  He had 
full range of motion on examination but a mild Trendelburg 
gait with some trouble walking.  Pulse were intact.  There 
was no varus or valgus.  X-rays were noted to show medial 
joint line narrowing and some patellofemoral changes although 
the joint line surface appeared satisfactory.  The assessment 
was degenerative arthritis of the knees bilaterally possibly 
medial compartment.  The March 2003 X-ray report diagnosed 
moderate osteoarthritic changes probably unchanged compared 
to the prior X-ray of July 2001.  In May 2003 he was noted to 
have degenerative arthritis of both knee with full range of 
motion.  Among the records prior to the October 2003 left 
knee TKA surgery was a record dated the day of the procedure 
with presurgical history noting that after he had the 
bilateral knee surgeries in 1971 he did well for years and 
even jogged until the late 1980's.  By 1995 he had problems 
with swelling of the knee and he had trouble climbing steps 
and even slight inclines.  He was said to limp at the end of 
the day although he had no locking or giving way.  Orthopedic 
examination revealed palpable pulses, no gross varus or 
valgus.  He had mild Trandelberg gait with trouble walking on 
his heels.  He had full range of motion and X-ray showed 
medial joint narrowing bilaterally with some mild 
patellofemoral arthritis.  The impression was degenerative 
arthritis of the bilateral knees primarily medial 
compartment.

The report of a February 2004 VA examination of the knees 
included no records to review.  Left knee complaints status 
post recent left knee TKA in October 2003 were discussed. 
Regarding the right knee the veteran described his problems 
with right knee pain as a sharp pain deep inside the joint, 
made worse by prolonged weight bearing.  Walking on stairs or 
inclines caused the worst pain.  By the end of the day his 
pain was so bad that he had to rest and elevate his legs for 
the rest of the evening.  He denied his knees giving out on 
him and denied locking.  He did have significant swelling of 
the right knee, as well as weakness and frequent popping of 
this knee.  Physical examination findings for the right knee 
revealed overall bony enlargement.  He had no obvious joint 
swelling, effusion or erythemia.  His range of motion was 0 
to 125 degrees with mild tenderness to palpation along the 
medial joint line and crepitation with flexion and extension 
and positive grind test.  There was no motion with valgus or 
varus stress and he had negative Lachman's.  His posture was 
normal.  His gait showed a significant limp to the left.  
There was no obvious muscle atrophy of the lower extremities 
or quadriceps.  He was diagnosed with moderately severe 
degenerative arthritis of the right knee.  He had no change 
on additional motion or repetitive use.  Yet it was most 
likely he would experience increased pain, incoordination, 
weakness and fatigability with repetitive use or during a 
flareup.  However it was not possible to measure these 
objectively with any degree of medical certainty.

The report of a May 2004 VA examination revealed the veteran 
to give a history of moderate DJD of the right knee with a 
meniscectomy done.  This has been a significant problem for 
both knees and he was noted to have had a left knee total 
knee replacement.  He complained of pain, weakness, stiffness 
and swelling of the right knee.  He had difficulty later in 
the day of walking or prolonged standing which his job 
required.  He had been off work since his left knee 
replacement.  He took nonsteroidal medications for his right 
knee.  There were no flareups associated with this.  He used 
a cane at this time for balance.  There had been no surgery 
of the right knee.  There were no episodes of dislocation.  
There was no inflammatory arthritis.  As far as his 
occupation and daily activities, any prolonged walking or 
standing caused significant pain and swelling of the knee.  
Physical examination revealed his right knee to have a range 
of motion of 0 to 110 degrees.  There was no lateral 
instability.  He had moderate effusion around the knee.  He 
was slightly tender on the lateral aspects and at the base of 
the patella.  Lachman's and McMurray's were negative.  Range 
of motion and repetitive motion did not aggravate the knee at 
this time in a nonweightbearing position.  With weightbearing 
he was unable to put repetitive stress on the knee.  There 
was no indication to do diagnostic tests as arthritis was 
well documented in his records.  The diagnosis was right knee 
status post medial meniscectomy with degenerative joint 
disease. 

Private medical records from 2004 prior to his right knee TKA 
surgery reveal that between March 2004 and mid-July 2004, 
problems with a keloid scar on the right knee were addressed, 
with this scar resected in March 2004 to decrease the risk of 
it infecting the artificial joint that would eventually be 
placed in the right knee.  The veteran had some complications 
with infection around the incision which was treated between 
April 2004 and June 2004.  By July 12, 2004 the scar was 
completely healed and by July 20, 2004 he was very anxious to 
have the TKA for the right knee.  The doctor speculated that 
even with this surgery, he probably could not return to his 
job as it required squatting, stooping, kneeling and being on 
his feet.  On July 30, 2004 he underwent the TKA.  

The RO is noted to have evaluated the veteran's right knee 
disorder under the criteria for traumatic arthritis, 
Diagnostic Code 5010 as well as the criteria for instability, 
Diagnostic Code 5257.  Most recently, it continued a 10 
percent evaluation based on painful movement, but continue to 
use Diagnostic Code 5257. 

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.    

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees receives a noncompensable rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; and 
extension limited to 20 degrees warrants a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees warrants a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2007).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

Based on a review of the foregoing, the Board finds that a 20 
percent rating is warranted for the veteran's right knee 
disorder under Diagnostic Code 5003 as he is shown to have X-
ray evidence of arthritis of the right knee with occasional 
incapacitating exacerbations, primarily due to pain.  This 
pain is shown to have caused problems with using stairs, 
squatting and performing his job duties, as well as requiring 
rest end elevation of the knee at the end of the day.  Thus, 
a 20 percent evaluation is warranted on the basis of X-ray 
evidence of involvement of 2 or more major joints with 
occasional incapacitating exacerbations.  Activities such as 
repetitive use caused exacerbations that temporarily rendered 
him unable to perform activities such as weightbearing.  
However, none of the records or VA examination reports shows 
evidence of any compensable manifestations of instability or 
loss of motion on either flexion or extension.  Repeatedly he 
had full range of motion, even on repeat testing, and there 
were no complaints or objective findings of instability, 
dislocations or laxity shown in these records and examination 
reports.  Thus consideration of separate ratings for 
instability under Diagnostic Codes 5257 and for arthritis, to 
include loss of motion under Diagnostic Codes 5260 and 5261 
is not applicable in this case.  Likewise as there is no 
impairment of the tibia and fibula shown, a higher evaluation 
under Diagnostic Code 5262 is not for consideration.  

The Board finds that with application of 38 C.F.R. § 4.7, the 
criteria for a 20 percent rating is met for the right knee 
disorder effective from July 15, 2002 to July 30, 2004.  


ORDER

An evaluation of 20 percent, but no more, for a right knee 
disorder is granted prior to July 30, 2004, subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

Regarding the remaining issue of entitlement to a rating in 
excess of 30 percent disabling for the veteran's residuals of 
right knee TKA as of September 1, 2005, the Board finds that 
remand regarding this period is necessary.  The matter was 
previously remanded in July 2005 to include obtaining 
additional records of post TKA surgery treatment, and if 
necessary obtain a new VA examination.  The records which 
were obtained pursuant to this remand are noted to have been 
records from the July 30, 2004 surgery and postsurgery 
records up through early 2005, during which time he was in 
receipt of a temporary total disability rating.  There have 
been no records obtained since his temporary total rating 
expired on September 1, 2005.  Furthermore given the passage 
of time since the veteran's last examination, as well as the 
intervening TKA surgery, a new VA examination should be 
conducted to address his current symptoms status post TKA 
surgery of the right knee.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AOJ should request the veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment for his 
right knee disability from September 1, 
2005 to the present.  The veteran should 
provide all necessary written releases 
for these records.  If any of the 
identified records cannot be obtained, 
the AOJ should notify the veteran of such 
and describe the efforts used in 
requesting these records.  

2.  After completion of the above, the 
AOJ should schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of any disability 
resulting from his service- connected 
right knee TKA residuals.  The claims 
file should be made available to the 
examiner for review of the pertinent 
evidence in conjunction with the 
examination.  Any further indicated 
special studies should be conducted, to 
include X-rays.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, and note 
(1) whether the veteran has chronic 
residuals consisting of severe painful 
motion or weakness in the affected 
extremity.  (2) The condition and 
positioning of the right knee prosthesis 
shown by X-ray and (3) the active and 
passive range of motion of the right knee 
in degrees. The examiner also should 
comment on the functional limitations 
caused by the veteran's service-connected 
right knee disability.  It is requested 
that the examiner address the following 
questions:  (a) Does the right knee 
disability, status post cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy? If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  (b) With respect to 
subjective complaints of pain, the 
examiner should comment on whether the 
subjective complaints are supported by 
objective findings; whether any pain is 
visibly manifested upon palpation and 
movement of the right knee; and whether 
there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
knee due to pain attributable to the 
service-connected disabilities. (c) The 
examiner must discuss what is the effect 
of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


